Hr. Presiding Justice Gary delivered the opinion of the Court. The appellants filed a bill for discovery of the number of bicycles sold by the appellees, and payment of commissions under a contract, so-called, as follows: “Chicago, Illinois, January 1, 1894. We, the Fulton Hachine Works, this day appoint Hason & Hason exclusive agents for our bicycles in the whole city of Chicago. We also agree to allow them their regular commission on all wheels sold by us in Chicago, the prices to be as follows: $ 85.00 for Ladies’ Thistle, with H. & W. tires. 74.00 for Hodel 1, with H. & W. tires. 77.50 for Hodel 2, with Palmer tires. 82.50 for Hodel 2, with Palmer tires. 85.00 for Hodel 3, with H. & W. tires. 90.00 for Hodel 4, with H. & W. tires. 110.00 for Hodel 5, with H. & W. tires. 66.50 for Hodel 0, with H. & W. tires. Hason & Hason to give their note for sixty days on receipt of goods. Said contract to be for one year from date. The Fulton Hachine Works, Alex. B. Leith, A. J. Adams. John Hason, Geo. A. Hason.” The extrinsic facts existing at the time the paper was signed, which might be regarded as aiding in finding a meaning in it, are that the appellees were manufacturers of bicycles in Chicago, and their catalogue selling price of their bicycles was about fifty dollars, on an average, higher than the prices above set out. We think no effect can be given to that instrument. What duties were imposed upon the appellants by accepting it I Gould an action be maintained by the appellees against the appellants grounded upon a lack of diligence in endeavoring to sell the bicycles made by the appellees, or for selling some other make when the customer might have been persuaded to take one made by the appellees ? We infer—but it is only conjecture—that what the parties really had in mind, was, that the appellees would sell to the appellants on sixty days credit, at the price named in the paper—bicycles; and that if the appellants would deal in no other make, and if appellees sold any themselves to others than the appellants, then the appellees would pay to the appellants what the appellees might receive for those so sold, in excess of the prices stated. Finding no meaning in the paper which the appellants rely upon as 'a contract, the decree dismissing the bill is affirmed.